  Case 1:18-cv-01884-RGA Document 23 Filed 08/23/19 Page 1 of 3 PageID #: 402



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



SAMUEL SILBER, SIDNEY EDDY
STRULOVITS, SHERI LYNN
STRULOVITS, MOSHE GORDON,
DANIEL JACOB , TSOFIY A JACOB ,
LEWIS WEINGER, MORIY AH SHAPIRO,
JONATHAN SHAPIRO, INBAL
NAZDARE LEVY, YAIR SPOL TER, ERIC
CHARLES MARX, SUSAN LYNN MARX,
ALON MADIEL, DANIELLE MADIEL,
GULIE MADIEL, HOW ARD RABIN,                         Civil Action No. 1: 18-cv-0 1884-RGA
JEFFREY T. SCHWARTZ, and DAVID
TESLER,

                Plaintiffs,
        V.

 AIRBNB , Inc.,

                  Defendant.



                                  MEMORANDUM ORDER

       Presently before me is Ziad Alwan' s, Village of Jalud ' s, Municipality of Anata' s, and

Randa Wahbe ' s ("Proposed Intervenors") Motion to Proceed with Claims. (D.1. 19). Proposed

Intervenors and Plaintiffs have briefed the motion. (D.I. 19, 21 , 22). Defendant Airbnb, Inc. has

not filed a response. For the reasons discussed more fully below, I will deny Proposed

Intervenor' s motion.

       This case was filed November 28, 2018. (D.1. 1). Plaintiffs alleged that Airbnb ' s

decision to "remove listings in Israeli settlements in the occupied West Bank that are at the core

of the dispute between Israelis and Palestinians" violated the Fair Housing Act. (D.I. 1 at 1133,

44-50). On March 18, 2019, Proposed Intervenors moved to intervene as of right pursuant to


                                                 1
   Case 1:18-cv-01884-RGA Document 23 Filed 08/23/19 Page 2 of 3 PageID #: 403



Federal Rule of Civil Procedure 24(a)(2). (D.I. 13). They argued that they have legal claims to

the properties listed on Airbnb by Plaintiffs, and that their interest in the properties was not

adequately represented by Airbnb. (Id. at 7). Proposed Intervenors, Plaintiffs, and Airbnb

agreed to delay the briefing schedule on the motion to intervene by over a month, with answering

briefs due on May 6, 2019. (D.I. 16). On April 9, 2019, Plaintiffs and Airbnb filed a stipulation

of dismissal pursuant to Rule 41(a)(l)(A)(ii). (D.I. 17). The case was closed on April 10, 2019.

(D.I. 18). Proposed Intervenors filed this motion the next day, seeking to proceed with the

claims they raised in their motion to intervene. (D.I. 19). Briefing on the motion to intervene

has not been completed.

       The Parties' stipulation of dismissal pursuant to Rule 41 (a)( 1)(A)(ii) deprives me of the

ability to resolve Proposed Intervenor' s motion to intervene. Rule 41 (a)(l )(A)(ii) authorizes a

plaintiff to voluntarily "dismiss an action without a court order by filing ... a stipulation of

dismissal signed by all parties who have appeared." Fed. R. Civ. P. 41(a)(l)(A)(ii). " [T]he entry

of such a stipulation of dismissal is effective automatically and does not require judicial

approval." First Nat. Bank of Toms River, NJ v. Marine City, Inc., 411 F.2d 674, 677 (3d Cir.

1969). "Any action by the district court after the filing of the Stipulation of Dismissal can have

no force or effect because the matter has already been dismissed. A voluntary dismissal deprives

the District Court of jurisdiction over the action." State Nat '! Ins. Co. v. Cty. of Camden, 824

F.3d 399,407 (3d Cir. 2016) (cleaned up) . "Such a dismissal leaves the parties as though no

action had been brought." Wilson v. City of San Jose , 111 F.3d 688, 692 (9th Cir. 1997).

       Accordingly, once a case is dismissed pursuant to Rule 41(a)(l)(A)(ii), a motion to

intervene is rendered a nullity. See Fort Sill Apache Trib e of Okla. v. United States, 2008 WL

2891654, at* 1 (W.D. Okla. July 23 , 2008) (holding that a stipulated dismissal renders a motion



                                                  2
  Case 1:18-cv-01884-RGA Document 23 Filed 08/23/19 Page 3 of 3 PageID #: 404



to intervene moot); Mut. Produce, Inc. v. Penn Cent. Transp. Co. , 119 F.R.D. 619, 620-21 (D.

Mass. 1988) (noting that proposed intervenors are not considered parties prior to the court

granting a motion to intervene and finding that a mere motion to intervene has no impact on the

parties' ability to stipulate to dismissal). This is true principally because there is no longer a case

in which proposed intervenors can intervene. See Dukes v. Wal-Mart Stores, Inc., 2016 WL

4269093, at *1 (N.D. Cal. Aug. 15, 2016) (collecting cases). The timing of the motion to

intervene, either before or after the stipulated dismissal, is irrelevant. Id. at *2.

       The Proposed Intervenor' s motion to intervene was filed prior to Plaintiffs' and Airbnb ' s

stipulated dismissal. Their motion was not, however, granted prior to that dismissal. Thus, as

there is no case into which Proposed Intervenors could now intervene, Ziad Alwan ' s, Village of

Jalud ' s, Municipality of Anata' s, and Randa Wahbe ' s Motion to Proceed with Claims (D.I. 19) is

DENIED and their Motion to Intervene (D.I. 13) is DISMISSED as MOOT.



       IT IS SO ORDERED this        ·Z3   day of August 2019.




                                                                                 istrict Judge




                                                   3
